Title: To Benjamin Franklin from the Duchesse de Deux-Ponts, 20 March 1779
From: Deux-Ponts, Marianne Camasse, comtesse de Forbach
To: Franklin, Benjamin


20 Mars [1779]
Je Nait qun instent Mon respectable amis pour vous envoyér ce petit Memoir quon Ma bien priez de Vous recomandér et pour Vous renouveller le plus tendre et le plus fidel homage de Mon Coeur
FORBACH DOUAIRIEREDU DUC DE DEUXPONTS

Je part dans Le Moment pour Versaille dous je ne reviendres que pour Loger dans ma Nouvelle Maison ous jespere bien exelant home que vous me gagnerés quelques partie dechecs

 
Addressed in another hand: A Monsieur / Monsieur le Dr Franklin / Ministre Plenipotentiare / des Etats Unis de L’Amerique / a Passy
